UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-11757 J.B. HUNT TRANSPORT SERVICES, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0335111 (State or other jurisdiction (I.R.S. Employer of incorporation or Identification No.) organization) 615 J.B. Hunt Corporate Drive, Lowell, Arkansas72745 (Address of principal executive offices) 479-820-0000 (Registrant's telephone number, including area code) www.jbhunt.com (Registrant's web site) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The number of shares of the registrant’s $0.01 par value common stock outstanding on September 30, 2011 was 116,730,528. 1 J.B. HUNT TRANSPORT SERVICES, INC. Form 10-Q For The Quarterly Period Ended September 30, 2011 Table of Contents Page Part I.Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Earnings for the Three and Nine Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements as of September 30, 2011 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II.Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 Exhibits 21 2 Part I.Financial Information ITEM 1.FINANCIAL STATEMENTS J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating revenues, excluding fuel surcharge revenues $ Fuel surcharge revenues Total operating revenues Operating expenses: Rents and purchased transportation Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Operating supplies and expenses Insurance and claims General and administrative expenses, net of asset dispositions Operating taxes and licenses Communication and utilities Total operating expenses Operating income Net interest expense Earnings before income taxes Income taxes Net earnings $ Weighted average basic shares outstanding Basic earnings per share $ Weighted average diluted shares outstanding Diluted earnings per share $ Dividends declared per common share $ See Notes to Condensed Consolidated Financial Statements. 3 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) September 30, 2011 December 31, 2010 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Prepaid expenses and other Total current assets Property and equipment, at cost Less accumulated depreciation Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Trade accounts payable Claims accruals Accrued payroll Other accrued expenses Deferred income taxes Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Share-based compensation Gain on sale of revenue equipment and other ) ) Impairment on assets held for sale - Provision for deferred income taxes Changes in operating assets and liabilities: Trade accounts receivable ) ) Other assets Trade accounts payable Income taxes payable or receivable Claims accruals Accrued payroll and other accrued expenses Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Net proceeds from sale of equipment Changes in other assets ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuances of long-term debt Payments on long-term debt ) - Proceeds from revolving lines of credit and other Payments on revolving lines of credit and other ) ) Purchase of treasury stock ) ) Stock option exercises and other Tax benefit on stock options exercised Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents 96 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ See Notes to Condensed Consolidated Financial Statements. 5 J.B. HUNT TRANSPORT SERVICES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. General Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information.We believe such statements include all adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position, results of operations and cash flows at the dates and for the periods indicated.Pursuant to the requirements of the Securities and Exchange Commission (SEC) applicable to quarterly reports on Form 10-Q, the accompanying financial statements do not include all disclosures required by GAAP for annual financial statements.While we believe the disclosures presented are adequate to make the information not misleading, these unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2010.Operating results for the periods presented in this report are not necessarily indicative of the results that may be expected for the calendar year ending December 31, 2011, or any other interim period.Our business is somewhat seasonal with slightly higher freight volumes typically experienced during August through early November in our full-load transportation business. Recent Accounting Pronouncements In May2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update 2011-04, Fair Value Measurement (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU 2011-04).ASU 2011-04 represents the converged guidance of the FASB and the International Accounting Standards Board on fair value measurement.The guidance clarifies certain existing requirements and changes certain principles to achieve convergence between U.S. GAAP and IFRS.ASU 2011-04 also expands the disclosures for fair value measurements.ASU 2011-04 is effective for interim and annual periods beginning after December15, 2011. In June 2011, the FASB issued Accounting Standards Update 2011-05, Presentation of Comprehensive Income (ASU 2011-05).ASU 2011-05 amends guidance on the presentation of comprehensive income in financial statements to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items that are recorded in other comprehensive income.The guidance requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate, but consecutive, statements.The provisions of this new guidance are effective for interim and annual periods beginning after December15, 2011. We are currently evaluating both updates, but do not expect a significant impact on our financial statements upon adoption of the updates. 2. Earnings Per Share We compute basic earnings per share by dividing net earnings available to common stockholders by the actual weighted average number of common shares outstanding for the reporting period.Diluted earnings per share reflects the potential dilution that could occur if holders of options or unvested restricted share units exercised or converted their holdings into common stock.The dilutive effect of restricted share units and stock options was 2.5 million shares during the third quarter 2011, compared to 3.0 million shares during third quarter 2010.During the nine months ended September 30, 2011 and 2010, the dilutive effect of restricted share units and stock options was 2.8 million shares and 3.1 million shares, respectively. 6 3. Share-based Compensation The following table summarizes the components of our share-based compensation program expense (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Restricted share units: Pretax compensation expense $ Tax benefit Restricted share unit expense, net of tax $ Stock options: Pretax compensation expense $ Tax benefit Stock option expense, net of tax $ As of September 30, 2011, we had $35.8 million and $3.5 million of total unrecognized compensation expense related to restricted share units and nonstatutory stock options, respectively, which is expected to be recognized over the remaining weighted-average period of 2.9 years for restricted share units and 1.0 year for stock options.During the nine months ended September 30, 2011, we issued 475,576 shares for vested restricted share units and 896,533 shares as a result of stock option exercises, of which 451,080 shares for vested restricted share units and 137,611 shares resulting from stock option exercises were issued during the third quarter 2011. 4. Financing Arrangements Outstanding borrowings under our current financing arrangements consist of the following (in millions): September 30, 2011 December 31, 2010 Senior revolving line of credit $ $ Senior term loan - Senior notes, net of unamortized discount Less current portion of long-term debt ) ) Total long-term debt $ $ Senior Revolving Line of Credit On August 12, 2011, we replaced our $350 million senior revolving credit facility dated March 29, 2007 with a new credit facility authorizing us to borrow up to $500 million under a senior revolving line of credit, which is supported by a credit agreement with a group of banks.This new senior credit facility has a five year term expiring in August 2016, and allows us to request an increase in the total commitment by up to $250 million and to request a one year extension of the maturity date.The applicable interest rate under this agreement is based on either the Prime Rate, the Federal Funds Rate or LIBOR, depending upon the specific type of borrowing, plus an applicable margin based on our credit rating and other fees.At September 30, 2011, we had $118.7 million outstanding at an average interest rate of 1.64% under this agreement. Senior Term Loan On March 28, 2011, we entered into a three year, unsecured $200 million variable rate senior term loan agreement, which matures in March 2014.Proceeds were used for existing indebtedness payments and general working capital purposes.We are required to make an installment payment of $50 million in March 2013, with the remaining $150 million payable at maturity.The applicable interest rate under this agreement is based on either the Prime Rate, the Federal Funds Rate or LIBOR, depending upon the specific type of borrowing, plus an applicable margin based on our credit rating and other fees.At September 30, 2011, we had $200 million outstanding under this variable rate senior term loan facility at an interest rate of 1.47%. 7 Senior Notes Our $200 million of 5.31% senior notes matured and were paid on March 29, 2011.At September 30, 2011, our senior notes consist of two separate issuances.The first is $200 million of 6.08% senior notes, which mature in July 2014.Principal payments in the amount of $50 million are due in July 2012 and 2013, with the remainder due upon maturity.Interest payments are due semiannually in January and July of each year.The second is $250 million of 3.375% senior notes, which mature September 2015, with interest payments due semiannually in March and September of each year.We may redeem for cash some or all of the notes based on a redemption price set forth in the note indenture. Our financing arrangements require us to maintain certain covenants and financial ratios. We were in compliance with all covenants and financial ratios at September 30, 2011. 5. Capital Stock On April 28, 2010, our Board of Directors authorized the purchase of $500 million of our common stock.We have purchased 13.2 million shares for approximately $497 million, with $3 million remaining under this authorization at September 30, 2011.On October 27, 2011, our Board of Directors authorized an additional purchase of up to$500 million of our common stock.On July 21, 2011, our Board of Directors declared a regular quarterly dividend of $0.13 per common share, which was paid on August 12, 2011, to stockholders of record on July 29, 2011.On October 27, 2011, our Board of Directors declared a regular quarterly dividend of $0.13 per common share, which will be paid on December 1, 2011, to stockholders of record on November 21, 2011. 6. Fair Value Measurements Our assets and liabilities measured at fair value are based on the market approach valuation technique which considers prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. At September 30, 2011, we had $10.9 million of trading investments measured at fair value, based on quoted market prices (Level 1).Trading investments are classified in other assets in our Condensed Consolidated Balance Sheets and are measured on a recurring basis. The carrying amounts and estimated fair values, based on their net present value, discounted at our current borrowing rate, of our long-term debt at September 30, 2011, were as follows (in millions): Carrying Value Estimated Fair Value Senior revolving line of credit $ $ Senior term loan $ $ Senior notes $ $ The carrying amounts of all other instruments at September 30, 2011, approximate their fair value due to the short maturity of these instruments. 7. Income Taxes Our effective income tax rate was 38.5% for the three and nine month periods ended September 30, 2011 and 2010.In determining our quarterly provision for income taxes, we use an estimated annual effective tax rate, which is based on our expected annual income, statutory tax rates, best estimate of nontaxable and nondeductible items of income and expense and the ultimate outcome of tax audits. At September 30, 2011, we had a total of $18.2 million in gross unrecognized tax benefits, which are a component of other long-term liabilities on our balance sheet.Of this amount, $11.8 million represented the amount of unrecognized tax benefits that, if recognized, would impact our effective tax rate.The total amount of accrued interest and penalties for such unrecognized tax benefits was $3.5 million at September 30, 2011. 8 8. Legal Proceedings We are a defendant in certain class-action allegations in which the plaintiffs are current and former California-based drivers who allege claims for unpaid wages, failure to provide meal and rest periods, and other items.Further proceedings have been stayed in these matters pending the California Supreme Court’s decision in a case unrelated to ours involving similar issues.We cannot reasonably estimate at this time the possible loss or range of loss, if any, that may arise from these lawsuits. We are involved in certain other claims and pending litigation arising from the normal conduct of business.Based on our present knowledge of the facts and, in certain cases, opinions of outside counsel, we believe the resolution of these claims and pending litigation will not have a material adverse effect on our financial condition, results of operations or liquidity. 9. Business Segments We reported four distinct business segments during the three and nine months ended September 30, 2011 and 2010.These segments included Intermodal (JBI), Dedicated Contract Services® (DCS), Truck (JBT), and Integrated Capacity Solutions (ICS).The operation of each of these businesses is described in Note 13, Segment Information, of our Annual Report (Form 10-K) for the year ended December 31, 2010.A summary of certain segment information is presented below (in millions): Assets (Excludes intercompany accounts) As of September 30, JBI $ $ DCS JBT ICS 41 36 Other (includes corporate) Total $ $ Operating Revenues Three Months Ended September 30, Nine Months Ended September 30, JBI $ DCS JBT ICS 93 77 Inter-segment eliminations (9 ) (6 ) ) ) Total $ Operating Income Three Months Ended September 30, Nine Months Ended September 30, JBI $ DCS JBT ICS Other (includes corporate) - ) - ) Total $ 9 Depreciation and Amortization Expense Three Months Ended September 30, Nine Months Ended September 30, JBI $ DCS JBT ICS Other (includes corporate) Total $ ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should refer to the attached interim Condensed Consolidated Financial Statements and related notes and also to our Annual Report (Form 10-K) for the year ended December 31, 2010, as you read the following discussion.We may make statements in this report that reflect our current expectation regarding future results of operations, performance and achievements.These are “forward-looking” statements as defined in the Private Securities Litigation Reform Act of 1995, and are based on our belief or interpretation of information currently available.You should realize there are many risks and uncertainties that could cause actual results to differ materially from those described.Some of the factors and events that are not within our control and could have a significant impact on future operating results are general economic conditions, cost and availability of fuel, accidents, adverse weather conditions, competitive rate fluctuations, availability of drivers, adverse legal decisions and audits or tax assessments of various federal, state or local taxing authorities.Additionally, our business is somewhat seasonal with slightly higher freight volumes typically experienced during August through early November in our full-load transportation business.You should also refer to Item 1A of our Annual Report (Form 10-K) for the year ended December 31, 2010, for additional information on risk factors and other events that are not within our control.Our future financial and operating results may fluctuate as a result of these and other risk factors as described from time to time in our filings with the SEC. GENERAL We are one of the largest surface transportation, delivery and logistics companies in North America.We operate four distinct, but complementary, business segments and provide a wide range of transportation and delivery services to a diverse group of customers throughout the continental United States, Canada and Mexico.We generate revenues primarily from the actual movement of freight from shippers to consignees and from serving as a logistics provider by offering or arranging for others to provide the transportation service.In addition, we offer services that generally are not provided by common truckload or intermodal carriers, including specialized equipment, on-site management, final-mile and home delivery services.Our local and home delivery services typically are provided through the use of a network of cross dock service centers throughout the continental United States.We also utilize a network of thousands of reliable third-party carriers to provide comprehensive transportation and logistics services.We account for our business on a calendar year basis with our full year ending on December 31 and our quarterly reporting periods ending on March 31, June 30 and September 30.The operations of each of our four business segments is described in Note 13, Segment Information, of our Annual Report (Form 10-K) for the year ended December 31, 2010. Critical Accounting Policies and Estimates The preparation of our financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that impact the amounts reported in our Condensed Consolidated Financial Statements and accompanying notes.Therefore, the reported amounts of assets, liabilities, revenues, expenses and associated disclosures of contingent assets and liabilities are affected by these estimates.We evaluate these estimates on an ongoing basis, utilizing historical experience, consultation with experts and other methods considered reasonable in the particular circumstances.Nevertheless, actual results may differ significantly from our estimates.Any effects on our business, financial position or results of operations resulting from revisions to these estimates are recognized in the accounting period in which the facts that give rise to the revision become known. 10 Information regarding our Critical Accounting Policies and Estimates can be found in our Annual Report (Form 10-K).The four critical accounting policies that we believe require us to make more significant judgments and estimates when we prepare our financial statements include those relating to self-insurance accruals, revenue equipment, revenue recognition and income taxes.We have discussed the development and selection of these critical accounting policies and estimates with the Audit Committee of our Board of Directors.In addition, Note 2, Summary of Significant Accounting Policies, to the financial statements in our Annual Report (Form 10-K) for the year ended December 31, 2010, contains a summary of our critical accounting policies.There have been no material changes to the methodology we apply for critical accounting estimates as previously disclosed in our Annual Report on Form 10-K. RESULTS OF OPERATIONS Comparison of Three Months Ended September 30, 2011 to Three Months Ended September 30, 2010 Summary of Operating Segment Results For the Three Months Ended September 30, (in millions) Operating Revenues Operating Income JBI $ DCS JBT ICS 93 77 Other (includes corporate) - - - ) Subtotal Inter-segment eliminations (9
